Citation Nr: 0902896	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-29 358	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska



THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of  the left upper extremity, currently rated 
as 30 percent disabling, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO, inter alia, denied a rating higher than 30 percent 
for residuals of shell fragment wounds of the left upper 
extremity; denied a rating higher than 10 percent for 
ankylosis of the left thumb; but  granted service connection 
and assigned an initial 20 percent rating for amputation of 
the left little finger, effective January 21, 2004.  In 
September 2004, the veteran filed a notice of disagreement 
(NOD) with the ratings assigned for the left upper extremity 
and for the left thumb, and with the effective date assigned 
for the grant of service connection for the amputation of the 
left little finger.  In August 2005, the RO issued a 
statement of the case (SOC) on the higher rating and 
effective date claims.  The veteran filed a substantive 
appeal (via type-written letter) in September 2005.

In the August 2005 SOC, the RO mistakenly addressed the 
disability rating for the residuals of shell fragment wounds 
to the left lower extremity instead of the left upper 
extremity.  In June 2006, the RO corrected this error and 
issued a supplemental SOC (SSOC) addressing the disability 
rating assigned for the residuals of shell fragment wounds of 
the left upper extremity.  The veteran filed a substantive 
appeal (via typewritten letter) later that month in June 
2006.

The Board points out than, in his September 2005 substantive 
appeal, the veteran requested a higher, 20 percent rating for 
unfavorable ankylosis of the left thumb and an effective date 
of June 1971 for the grant of service connection for the 
amputation of the left little finger.  Prior to certifying 
this case to the Board, in a June 2006 rating decision, the 
RO granted a 20 percent rating for the left thumb.  With 
regards to the amputation of the left little finger, although 
the exact date is uncertain, recently obtained hospital 
records show that the surgery occurred sometime in August 
1970.  Hence, in an August 2008 rating decision, the RO 
assigned a 100 percent temporary total evaluation effective 
August 1, 1970, based on a period of convalescence following 
the amputation (see 38 C.F.R. § 4.30 (2008)) and a 20 percent 
rating effective September 1, 1970.  The June 2006 and August 
2008 decisions are considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, the only remaining matter on appeal 
is the veteran's claim for an increased rating for the 
residuals of shell fragment wounds of the left upper 
extremity.

As a final preliminary matter, the Board notes that in a 
September 2005 letter, the veteran raised an additional claim 
of clear and unmistakable error (CUE) in the December 1969 
rating decision, in which the RO assigned an initial 30 
percent rating for the residuals of shell fragment wounds of 
the left upper extremity.  In a September 2008 letter he also 
raised a claim for a total disability rating based on 
individual unemployability (TDIU).  As these matters have not 
been adjudicated by the RO, they are not before the Board; 
hence, they are referred to the RO for appropriate action.

For the reasons expressed below, the remaining claim on 
appeal (recharacterized as reflected on the title page) is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The veteran's service treatment records show that he 
sustained multiple shrapnel wounds from a Claymore mine in 
February 1969.  A March 1969 record notes fragment wounds to 
the left hand, forearm, and left upper arm were cleaned, 
debrided, and closed.  The veteran had associated compound 
comminuted fractures of the left first metacarpal head and 
the left first and second proximal phalanges.  He underwent 
surgical open reduction to repair these fractures.  He also 
had an associated laceration of the ulnar nerve in the mid 
forearm.  A June 1969 Medical Board Report notes the veteran 
underwent surgical repair and removal of a neuroma of the 
ulnar nerve in April 1969.  Following surgery, the veteran 
had no problem regaining the use of his left elbow and wrist, 
but had limited function in his left hand.

The report of a December 1969 VA examination indicates the 
veteran had good muscular strength in the left shoulder, 
elbow and wrist, but marked weakness in the abduction and 
adduction of the fingers, and decreased sensation to pain and 
touch over the ulnar distribution of the left hand with 
evidence of interossei atrophy.  The examination report also 
noted a 1 1/2 scar over the left biceps (Muscle Group VI).  The 
diagnosis given was scars and residuals from shell fragment 
wounds penetrating the left upper extremity and affecting the 
muscles of Muscle Groups VI and VII, with paralysis of the 
muscles of Group IX.  

In a December 1969 rating decision, the RO granted service 
connection for scars, residuals from shell fragment wounds 
penetrating left upper extremity affecting Muscle Groups VI 
and VII with paralysis of muscles of Group IX, neuropathy of 
left ulnar nerve, residuals of gunshot wound, and assigned an 
initial 30 percent rating.  The RO also granted service 
connection and assigned separate ratings for ankylosis of the 
left thumb and residuals of a fracture of left little finger.

A May 1971 record from the Naval Hospital in Bremerton, 
Washington, indicates the veteran had a severe contracture of 
the left little finger and underwent surgical amputation 
through the base of the fifth metacarpal in August 1970.  A 
neurological examination revealed the absence of sensation 
along the ulnar side of the left ring finger and intrinsic 
muscle atrophy of the hand.  An examination also revealed 
ankylosis of the proximal joint of the left thumb and 20 
degrees of flexion with normal functional use of the thumb.  

The residuals of the shell fragment wounds of the veteran's 
left upper extremity have been evaluated under Diagnostic 
Code 5307, Muscle Group VII.  38 C.F.R. 
§ 4.73 (2008).  Muscle Group VII includes the flexors of the 
carpus, the long flexors of the fingers and thumb, and 
pronator muscles, which function to flex the wrist and 
fingers.  The veteran's residuals have been assigned a 30 
percent rating, which is the maximum rating for a severe 
disability of the Group VII muscles of the non-dominant hand.  
In addition, during the appeal period, the veteran has been 
assigned separate 20 percent ratings each for the amputation 
of the left little finger, and unfavorable ankylosis of the 
left thumb.  The combined rating for these disabilities is 60 
percent.  See 38 C.F.R. § 4.26 (2008) (combined ratings 
table).  

The Board notes that the 'amputation rule' provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68 
(2008).  Amputation of the minor forearm below insertion of 
the pronator teres warrants a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5124 (2008).  The RO concluded that a 
higher disability rating for residuals of the shell fragment 
wounds of the veteran's left upper extremity, when combined 
with the disability ratings for the left little finger and 
left thumb, would exceed 60 percent.  Therefore, the RO 
denied the veteran's claim for an increased rating.  

In a September 2008 letter, the veteran points out that the 
current 30 percent rating includes the residuals from shell 
fragment wounds to Muscle Group VI, which is above the 
insertion of the pronator teres.  Amputation of the minor 
forearm above insertion of the pronator teres warrants a 70 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5123 
(2008).  He argues that even if the amputation rule precludes 
a rating higher than 60 percent below the insertion of the 
pronator teres, a separate rating should be assigned for the 
injuries to Muscle Group VI and then combined with the 60 
percent rating.  

Muscle Group VI includes the extensor muscles of the elbow, 
the triceps and anconeus, which function to extend the elbow.  
38 C.F.R. § 4.73, Diagnostic Code 5306 (2008).  The pronator 
teres muscle pronates and flexes the forearm and its 
insertion is at the middle lateral surface of the radius just 
below the elbow joint.  The veteran is correct in pointing 
out that Muscle Group VI is above the insertion of the 
pronator teres.  Thus, if the residuals of shell fragment 
wounds involve injury to Muscle Group VI, as well as Groups 
VII and IX, according to the amputation rule, the combined 
rating for the left upper extremity could not exceed 70 
percent - rather than the 60 percent applied by the RO.  And 
furthermore, 38 C.F.R. § 4.55(f) (2008) provides that muscle 
group injuries in different anatomical regions, which do not 
act upon ankylosed joints, are to be separately rated and the 
ratings combined under the provisions of § 4.25.  

Based on full consideration of the veteran's documented 
history and assertions, and as will explained in greater 
detail below, another VA examination is needed to determine 
whether the veteran is entitled to a higher rating for the 
disability under consideration.

As mentioned, the December 1969 VA examination revealed a 1 1/2 
inch scar over the left biceps, which was noted to involve 
Muscle Group VI.  Under 38 C.F.R. 
§ 4.73, the biceps is associated with flexion of the elbow 
and is actually included in Muscle Group V.  Photographs 
attached to the December 1969 examination report also show a 
scar of the left biceps.  From a functional standpoint, there 
was no impairment in muscular strength in the shoulder and 
left elbow.  The May 2004, April 2006 and December 2007 VA 
examinations do not note any injury to the muscles of Groups 
V or VI, or a scar of the left biceps.  Photographs attached 
to the report of the December 2007 VA examination appear to 
show a scar over the left biceps.  In sum, while there does 
not appear to be any muscle injury resulting from the shell 
fragment wound of the left biceps, clarification is needed.  
At the very least, the shell fragment wound of the left 
biceps resulted in a scar, but this scar has not been 
adequately evaluated.  The Board also notes that the criteria 
for rating were revised,  effective October 23, 2008.  See 73 
Fed. Reg. 54710 (Sept. 23, 2008) (to be codified at 38 C.F.R. 
§ 4.118).  

Because the recent VA examinations did not address the 
residuals of shell fragment wounds of the left biceps, the 
Board finds that another VA examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the disability..  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  The claims file 
reveals that additional RO action is needed to comply with 
the notification requirements of the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation

Here, a January 2004 letter provided general notice of the 
evidence necessary to substantiate a claim for an increased 
rating, i.e. evidence showing that the service-connected 
condition has gotten worse.  The letter provided examples of 
the types of evidence used in making this determination, and 
the responsibilities of VA and the veteran in obtaining this 
evidence.  This letter, however, did not meet the specific 
requirements set forth by in Dingess/Hartman or  Vasquez-
Flores
Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the remaining claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2008) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should ensure that its notice to the veteran meets the 
requirements of  the above cited cases:  Vasquez-Flores,  as 
appropriate, as well as Dingess/Hartman (as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's  adjudication of 
the claim should include consideration and discussion of all 
l potentially applicable rating criteria, to include the 
criteria for evaluating muscle injuries (if appropriate) and 
the revised criteria for evaluating scars.  The RO should 
also consider and address whether the criteria for assigning 
a higher rating pursuant to 38 C.F.R. § 3.321 are met 
(consistent with assertions advanced by the veteran in his 
September 2008 statement), as well as whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.  
 
Accordingly, the claim on appeal is hereby REMANDED to the 
RO, via the AMC, for the following action:

1.  The RO should send a letter to the 
veteran requestingthe veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
evaluation of the service-connected 
residuals of shell fragment wounds of the 
left upper extremity.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores, cited 
to above.  In particular, the RO must 
provide at least general notice of all 
possible diagnostic codes under which the 
residuals of the shell fragment wounds of 
the left upper extremity may be rated.  If 
the diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability (such as a 
specific measurement or test result), the 
claimant should be notified of any such 
requirement.  Such notice must also 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

The RO should also ensure that its letter  
meets the requirements of Dingess/Hartman 
(cited above)-particularly as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
to the query for additional information 
and/or evidence has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
residuals of the shell fragment wounds of 
the veteran's left upper extremity in 
accordance with the pertinent rating 
criteria for evaluating the condition(s).  
In doing so, the examiner should specify 
any associated muscle injury, and identify 
the muscle group(s) affected, to 
specifically include consideration of 
Muscle Groups V, VI, VII, VIII, and IX 
(muscles of the arm, forearm, and hand).  
If the veteran's shell fragment wound is 
deemed to have involved muscle injury,  the 
examiner should also provide an assessment 
as to whether the overall residuals for 
each muscle group involved are best 
characterized as moderate, moderately 
severe, or severe.

The examiner should also render findings 
pertinent the residuals scars, consistent 
with the revised criteria for evaluating 
scars, to include describing  all scars 
associated with the residuals of the shell 
fragment wounds of the veteran's left upper 
extremity;  and, for each scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, is linear or nonlinear, causes 
limitation motion, is unstable, or is 
painful on examination.

The physician should set forth all 
examination findings, along with complete 
rationale for the comments expressed,  in a 
printed (typewritten) report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal.  If 
the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority ( 
to specifically include the provisions of 
38 C.F.R. § 3.321)..  The RO's 
adjudication of the claim should include 
consideration and discussion of all 
potentially applicable rating criteria, to 
include the criteria for evaluating muscle 
injuries (if appropriate) and the revised 
criteria for evaluating scars.  The RO 
should also consider and discuss whether 
staged rating, pursuant to Hart (cited to 
above), is appropriate.

6.  Unless the claim for an increased 
rating for residuals of shell fragment 
wounds of the left upper extremity is 
granted to the veteran's satisfaction, the 
RO must furnish to him  appropriate 
supplemental SOC. The SSOC should include  
citation  to and discussion of all 
additional legal authority considered (to 
particularly include the revised criteria 
for evaluating scars), along with clear 
reasons and bases for all determinations.  
Thereafter, the RO should  afford the 
veteran an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
 of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




